UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7573



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-168, CA-97-520)


Submitted:   January 19, 1999          Decided:     February 17, 1999


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Thomas, Appellant Pro Se. Paul Alexander Weinman, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Thomas seeks to appeal the district court’s order

affirming the magistrate judge’s denial of his motion to amend and

judgment adopting the magistrate judge’s recommendation denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We

have reviewed the record and the district court’s order and judg-

ment and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Thomas, Nos. CR-93-168;

CA-97-520 (M.D.N.C. Sept. 25, 1997; Oct. 9, 1998).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2